DETAILED ACTION

Response to Amendment
The Applicants’ amendment, filed 02/04/2021, were received and entered. As the results, each of independent claims 21 and 30 was not amended. Independent claim 31 was merely amended with “…the processor executing instructions on a computer readable medium”, as been noted. Dependent claims 24, 25, 26, 28, 32, 33, 36 and 39 were amended. This office action is based on those amended dependent claims. No new ground rejections to each of the independent claims 21, 30 and 31.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22, 24 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cross et al. (US 2016/0360382, as cited in the previous Office Action).
Regarding claim 21, Gross et al. (“Cross”) teaches a method, comprising: 
acquiring, by a processor of a control unit, content during a communication session (i.e., one or more processors of portable multifunction 100, as shown in figure 1A, executing a method, such as method 1800 shown in figures 18A and 18B, of extracting a content item (read on “context”) from a voice communication (read on “content”)(para. [0889]-[0890]); wherein the device 100 receives at least portion of a voice communication, which is a live phone call, a live video call, etc., including speech provided by a remote user or a remote service that is distinct from a user of the electronic device 100 (para. [0892])); 
 	monitoring, by the processor, the content during the communication session  (i.e., the portion of the voice communication, of the live call between the user of the device and another remotely located user of a different device, is automatically identified and analyzed by the device in order to extract a content item (context) in the speech “content” by using natural language processing algorithms; para. [0896]-[0897]); 
 	sensing, by the processor, a context within the content (i.e., detecting new events, new contact information or other new content items; para. [0898]-[0901]); and 
 	automatically performing, by the processor, an action in response to the context (i.e., automatically performing a display with an identified associated application, such as a calendar application, etc. corresponding to the detected content item to the user as shown in figures 9A and 9B; para. [0903]-[0904]; also see other extracted content items, such as physical locations or directions that are provided for reaching the geographical location detects/extracts during the voice communication in para.[0909]-[0912]).
	Regarding claim 22, Cross further teaches the portion of voice communication being a live call, etc. between the user of the device and another remotely located user of a different device (para. [0896]).
	Regarding claim 24, Cross further teaches the limitations of the claim, such as accessing a personal calendar, in paragraphs [0955], [0976], [1009], [1838], [1901], etc.
.

Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farrell et al. (US 2018/0316890 as cited in the previous Office Action).
 	Regarding claim 30, Farrell et al. (“Farrell”) teaches a method comprising:
	acquiring, by a camera coupled with a processor of a control unit, an image during a video communication session (i.e., each of a first user device 102 and a second user device 104, as shown in figure 1, is a smart phone or tablet which comprises a processing unit 212, as shown in figure 2 and performed as a control unit (para. [0062], [0068]); each of the devices 102 and 104 comprising a camera for capturing live video feeds or images of each user’s face associated with each of the devices 102 and 104 during a video communication session; para. [0062]), 
automatically performing, by the processor executing instructions on a computer readable medium (para. [0036]), an action in response to a context sensed from the image during the video communication session (i.e., to ensure that only faces 114, 116 of the users 102, 104 being displaying throughout the entirely of the video communication connection, each of user’s respective user device 106, 108 may facilitate the video communication connection and/or analyzing the live video feeds (image) of the users 102, 104 in order to detect/identify facial features, such as non-facial feature, etc. (read on context) during the video communication session; and automatically performing an action, such as terminating the video communication connection or take another action; para. [0063]), 
(i.e., a memory unit 214, memory of a processor unit 212, etc. of each of the devices 204, 208, as shown in figure 2, comprising one or more units and subunits for performing operations associated with providing relevant contextual features during the video communication connection; para. [0068]-[0068]; or each of the devices 204, 208 comprises the operating system that may include various hardware and/or software elements that serve as a structural framework for enabling the processing unit 228 to execute various operations associated with an operating system and/or a video communication server; para. [0093]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 2016/0360382) in view of Atsmon et al. (US 8,341,665 as cited in the previous Office Action).
 	Regarding claim 23, Gross teaches all subject matters as claimed above. Gross further teaches the certain types of content that may be extracted (context) from the voice communication (e.g., a phone number or electronic address)(para. [0898]). Gross failed to clearly teach the feature of an action comprising providing advertising content to the at least one participant. However, Atsmon et al. (“Atsmon”) teaches a method of providing a communication session of at least one of audio and video media, applying automatic recognition to media transferred on the communication session. Atsmon further teaches that, based on the automatic recognition (i.e., based on the detected context within the media), an action is automatically performed to select an advertisement and convey the selected advertisement during the communication session (col.5, lines 41-51).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of an action comprising providing advertising content to the at least one participant, as taught by Atsmon, into view of Gross in order to automatically select and provide an advertising content to the terminal of the participant during the communication session.
 	Regarding claim 25, Gross teaches all subject matters as claimed above, except for the features of wherein the action is determining a layout configuration to display to each participant of the communication session during the communication session based on the context, and wherein the layout configuration includes multiple frames, wherein 
	Regarding claim 27, Atsmon further teaches the feature of displaying the content along with a (personal) avatar in col.12, lines 29-35

Claims 28-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 2016/0360382) in view of Farrell et al. (US 2018/0316890).
 	Regarding claims 28-29, Gross teaches the voice communication is a live phone, a live video call, etc. as discussed above. Gross further teaches the feature of detecting/extracting a content item (context) from speech the portion of voice communication, also discussed above. Gross further teaches the user instructions to initiate a video conference comprising a user and one or more participants (three participants) in paragraph [0650]. Gross further teaches user’s available for scheduling a new event. The user’s available is determined as “focal point” considered as personal information, such date and time when the user (a participant of the communication session) is available, etc. (para. [0955]). Gross failed to clearly teach the feature of wherein the content is video content and the context is sensed on an image within the video content. However, Farrell teaches users’ devices 106, 108, as shown in figure 1,  facilitating a video communication connection and/or analyzing  live video feeds (i.e., images) of users 102, 104 associated with each of the users’ devices 106, 108, respectively. Cameras 110, 112 capture live video feeds and the users’ devices detect facial features, such as non-facial features or an absence of any facial features in the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of wherein the content is video content and the context is sensed on an image within the video content, as taught by Farrell, into view of Gross in order to provide a video communication with a reduction of number of inputs required from the user.
	Regarding claim 31, Gross teaches a communication system (i.e., a communication system, as shown in figure 5), comprising: 
a control unit (i.e., a portable multifunction device 100, as shown in figure 1A), comprising: 
a computer readable medium (i.e., memory 102 comprising operating system and other applications or software); and 
a processor coupled with a camera (i.e., processor(s) 122 coupling and executing camera module 143), 
wherein the camera acquires an image during a video communication session (i.e., the camera module 142 capturing still image, etc., para. [0614] and [0654]); and 
3Application Serial No. 16 402,973 Response to Final the computer readable medium comprises instructions that cause the processor to automatically perform an action in response to a context sensed from a speech in a during a communication session (i.e., automatically performing a display with an identified associated application, such as a calendar application, etc. corresponding to the detected content item to the user as shown in figures 9A and 9B; para. [0903]-[0904]; also see other extracted content items, such as physical locations or directions that are provided for reaching the geographical location detects/extracts during the voice communication in para.[0909]-[0912]) .
Gross also teaches the communication session included, inter alia, a live video call, etc. (para. [0892]). Gross further teaches the feature of detecting/extracting a content item (context) from speech the portion of voice communication, also discussed above. Gross failed to clearly teach the feature of the computer readable medium comprises instructions that cause the processor to automatically perform an action in response to a context sensed from the image during the video communication session. However, Farrell teaches users’ devices 106, 108, as shown in figure 1,  facilitating a video communication connection and/or analyzing  live video feeds (i.e., images) of users 102, 104 associated with each of the users’ devices 106, 108, respectively. Cameras 110, 112 capture live video feeds and the users’ devices detect facial features, such as non-facial features or an absence of any facial features in the live video feeds (context of the image) of each of the users 102, 104 (para. [0063] and [0116]). Farrell further teaches a memory unit 214, memory of a processor unit 212, etc. of each of the devices 204, 208, as shown in figure 2, comprising one or more units and subunits for performing operations associated with providing relevant contextual features during the video communication connection; para. [0068]-[0068]; or each of the devices 204, 208 comprises the operating system that may include various hardware and/or software elements that serve as a structural framework for enabling the processing unit 228 to execute various operations associated with an operating system and/or a video communication server; para. [0093]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of the computer .

Claims 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 2016/0360382) in view of Farrell et al. (US 2018/0316890) as applied to claim 31 above, and further in view of Atsmon et al. (US 8,341,665).
 	Regarding claim 32, Gross and Farrell, in combination, teaches all subject matters as claimed above, except for the feature of the action to access content of interest to at least one participant of the video communication session, wherein the content of interest is determined based on the context sensed from the image during the video communication session. However, Atsmon teaches a system and method of providing a real time video stream which comprises a video conferencing video stream (col.3, lines 31-39). Atsmon further teaches an advertisement is displayed to one or more participant of a multi-participant conversation (col.3, lines 1-3). Atsmon further teaches a usage of a speech recognition system in an advertisement environment, as shown in figure 5A. A microphone 806 captures comments 804 of viewers and passes the captured image signals to a computer 808. Atsmon further teaches that the context of electronic-shop displayed is equivalent to the “content of interest” and video responses (from viewing the advertisement) are equivalent to the “content of interest”, as entries of interest, determined from the context of displayed electronic-shop which are collected from shop viewers (col.21, lines 14-18). Atsmon further teaches an action 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of the action to access content of interest to at least one participant of the video communication session, as taught by Atsmon, into view of Gross and Farrell in order to automatically provide the advertisement with the interest topic or content of interest to the at least one participant of the video communication session.
	Regarding claim 39, Gross and Farrell, in combination, teach all subject matters as claimed above. Gross further teaches the certain types of content that may be extracted (context) from the voice communication (e.g., a phone number or electronic address)(para. [0898]). Gross failed to clearly teach the feature of an action comprising providing advertising content to the at least one participant during the video communication session, and wherein the advertising content is based on the identity, as amended. However, Atsmon et al. (“Atsmon”) teaches, as shown in the figure 6, a system comprising a camera 952 which acquired images during a video communication session. The images are provided to an image recognition unit 954 which identifies object of interest (i.e., a participant in the video communication session) in the images.  An information selection unit 958 determines, from the identified object, what information (i.e., advertisement) to be displayed on a display 956. For example, a person or attributes of a person are identified and selected advertisement is displayed, 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of an action comprising providing advertising content to the at least one participant during the video communication session, and wherein the advertising content is based on the identity, as taught by Atsmon, into view of Gross and Farrell in order to automatically select and provide an advertising content to the terminal of the participant during the communication session.

Claims 33 is rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 2016/0360382) in view of Farrell et al. (US 2018/0316890) as applied to claim 31 above, and further in view of Chen et al. (US 8,539,027).
Regarding claim 33, Gross and Farrell, in combination, teaches all subject matters as claimed above, except for the feature of the action to join a third party to the video communication session during the video communication session. However, Chen et al. (“Chen”) teaches an ongoing collaboration session with various actions to be performed based on detected activities and determined context in order to join an identifying participant (third party) to the going collaboration session. The ongoing collaboration session is either a data conference or a video conference through a network (col.5, lines 65-67). Chen further teaches, during exchanging contents between participants attending in the collaboration session, wherein the content may comprise a request to include an expert (read on “sensed context”) to participate in the an additional participant (third party) is identified, to join or add to the plurality of current participant during the collaboration session (the video conference) (Fig., 10, col.11, lines 26-39, col.12, lines 2-4; Fig. 11, col.12, lines 17-19 and lines 37-39; Fig. 12, lines 43-45 and col.13, lines 12-16; and col.13, lines 42-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of the action to join a third party to the video communication session during the video communication session, as taught by Chen, into view of Gross and Farrell in order to provide opportunity to the third party to communicate or exchange experiences with other participants in the video communication session.

Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 2016/0360382) in view of Farrell et al. (US 2018/0316890) as applied to claim 31 above, and further in view Hebert et al. (US 2020/0135206).
 	Regarding claim 34, Gross and Farrell, in combination, teaches all subject matters as claimed above, except for the feature of the action to schedule an event involving at least one participant of the video communication session. However, Herbert et al. (“Herbert”) teaches a method of setting up a group meeting based on context detected in a conversation (para. [0026]). Herbert further teaches the group meeting is scheduled (para. [0020]).
.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 2016/0360382) in view of Farrell et al. (US 2018/0316890) as applied to claim 31 above, and further in view of Ferrydiansyah et al. (US 2018/0349389).
 	Regarding claim 35, Gross and Farrell, in combination, teaches all subject matters as claimed above, except for the features of the communication system maintaining historical records of each participant of the video communication session, and the action providing a service to at least one participant based on the context and the historical records. However, Ferrydiansyah teaches a method comprising feature of maintaining or storing artifacts and performed action in paragraph [0044]. Ferrydiansyah further teaches an action of providing identified document that the participant emailed in the last meeting (para. [0046]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the communication system maintaining historical records of each participant of the video communication session, and the action providing a service to at least one participant based on the context and the historical records, as taught by Ferrydiansyah, into view of .

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 2016/0360382) in view of Farrell et al. (US 2018/0316890) as applied to claim 31 above, and further in view of Wooley et al. (US 2016/0373571).
	Regarding claim 36, Gross and Farrell, in combination, teaches all subject matters as claimed except for the feature of retrieving an email related to the video communication session, and wherein the email is determined based on the context. However, Wooley et al. (“Wooley”) teaches a digital assistant operating on a device configured to be engaged as an active participant in communications between local and remote parties by listening to voice and video calls (see Abstract and paragraph [0004]). Wooley further teaches the feature of detecting contents exchanging between the local and remote users about asking the local user, by the remote user, to read an email sent from the remote user. The digital assistant senses a command, among the contents of the users, to retrieve an email. The digital assistant reads it back to the local user (para. [0047]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of retrieving an email related to the video communication session, and wherein the email is determined based on the context.
Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 2016/0360382) in view of Farrell et al. (US 2018/0316890) as applied to claim 31 above, and further in view of Brown et al. (US 2019/0057298).
 	Regarding claim 37, Gross and Farrell, in combination, teaches all subject matters as claimed above, except for the features of wherein the action is displaying a virtual assistant to at least one participant of the communication session. However, Brown et al. (“Brown”) teaches a virtual assistance 112 is displayed to the user 104 with input 302 in conversation with the virtual assistance 112, as shown in figure 1 (para. [0095]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of wherein the action is displaying a virtual assistant to at least one participant of the communication session, as taught by Brown, into view of Gross and Farrell in order to indicate to the participant that the virtual assistant is active.
	Regarding claim 38, Brown further teaches the feature of analyzing the input and/or contextual information and providing an action of presenting on virtual assistance content of interest, as such setting a reminder…, during the conversation or communication session with the virtual assistant (para. [0097]).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 2016/0360382) in view of Farrell et al. (US 2018/0316890) and Ferrydiansyah et al. (US 2018/0349389) as applied to claims 31 and 35 above, and further in view of Atsmon et al. (US 8,341,665).
Regarding claim 40, Gross and Farrell, in combination, teach all subject matters as claimed above. Gross further teaches the certain types of content that may be extracted (context) from the voice communication (e.g., a phone number or electronic address)(para. [0898]). Gross failed to clearly teach the feature of an action comprising providing advertising content to the at least one participant. Gross also failed to clearly teach the features of the communication system maintaining historical records of each participant of the video communication session, and the action providing a service to at least one participant based on the context and the historical records. 
 	However, Ferrydiansyah teaches a method comprising feature of maintaining or storing artifacts and performed action in paragraph [0044]. Ferrydiansyah further teaches an action of providing identified document that the participant emailed in the last meeting (para. [0046]). Atsmon teaches a method of providing a communication session of at least one of audio and video media, applying automatic recognition to media transferred on the communication session. Atsmon further teaches that, based on the automatic recognition (i.e., based on the detected context within the media), an action is automatically performed to select an advertisement and convey the selected advertisement during the communication session (col.5, lines 41-51).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of an action comprising providing advertising content to the at least one participant, as taught by Ferrydiansyah and Atsmon, into view of Gross and Farrell in order to automatically select and provide an advertising content to the terminal of the participant during the communication session.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,321,096. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than theclaims of the patent and/or recited in different words (In re KARLSON (CCPA) 136 USPQ 184 (1963)).

Response to Arguments
A/.   In response to the applicants’ arguments stated in the last paragraph, page 7 to the first paragraph, page 8 of the remarks wherein the Applicants argued as followings:
	“Gross is directed towards “[s]ystem and methods for proactively assisting users with accurately locating a parked vehicle…, See Gross Abstract.
Gross fails to anticipate amended independent claim 21 because each and every element as set forth in amended claim 21 is not expressed or inherently described in Gross... as presently claimed by claim 21.”
	
directly argue on particular paragraphs or portions of the references cited in the Office Action. Applicants’ arguments were only based on the Abstract of the reference. The Abstracts could not cover pages of contents and details in the references. Applicants should review the teachings in the entire references, particular paragraphs or portions of the references cited by the Examiner, not only the Abstracts. Applicants should analyze and distinguish the differences between the teaching of the references and features recited in the claims and make arguments which are not agreed with the Examiner’s interpretations, as required. Second, in the previous Office Action, the Examiner carefully reviewed cited paragraphs or portions of the reference which clearly teach or read on the features recited in the claim 21 (Also, see the rejections above). Therefore, Applicants failed to argue and distinguish the differences on the paragraphs or portions of references which were applied against the features of claim 21. Applicant should submit an argument pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. Applicants’ arguments, based on the Abstract, were not related and sufficient to the rejections of the claim 21 and other claims in the Office Action.

	B/.   In response to the Applicants’ arguments in the second paragraph, page 8, wherein the Applicants argued as following:
	“…Claim 24 is patentable over the cited prior art because, for example, the cited prior art is silent regarding "wherein the action is to access content of at least one of a personal calendar and a personal email of at least one participant of the communication session, and further comprising determining, by the processor, a meeting parameter from the at least one of the personal calendar and the personal email."”


	In paragraph [0955], Gross teaches the feature of analyzing or determining information (meeting parameter), such as what conference room and at what time the conference start with the calendar application. In paragraph [0976], determining a meeting parameter, such as upcoming meetings, etc. between calendar and email application. In paragraph [1009], determining a meeting parameter, such new location or meeting location had been changed, for a meeting. Also, see paragraphs [1838] and [1901] for other examples.

 	C/.   In response to the Applicants’ arguments in the last paragraph, page 8, wherein the Applicants argued as following:
	“…regarding dependent claim 26, claim 26 recites, in part, "wherein the context is sensed in real-time within the content, wherein the action is at least one of joining a third party to the communication session and scheduling an activity involving a participant of the communication session, and wherein the action occurs automatically after the context is sensed and the action is based on the context."

The Examiner respectfully disagrees with the Applicants’ argument above. Examiner carefully reviewed the Gross reference, which clearly teaches such feature of wherein the action is automatically scheduling an activity involving a participant of the communication as followings:	
	In paragraph [1930], Gross teaches the feature of automatically generating or updating calendar events for user. In the paragraph [1641], Gross further teaches the 

 	D/.   In response to the applicants’ arguments stated in the last paragraph, page 9 to the first paragraph, page 10 of the remarks wherein the Applicants argued as followings:
“Farrell is directed towards "a video communication server... [where in] some embodiments,…, See Farrell, Abstract.
 	Farrell fails to anticipate amended independent claim 30 because each and every element as set forth in amended claim 30 is not expressly or inherently described in Farrell, as required by MPEP § 2131. For example, Farrell fails to…”

	The Examiner respectfully disagrees with the Applicants’ argument above. Applicants, again, failed to directly argue the paragraphs cited in the Office Action, not the Abstract of the reference. Applicants should not simply read the Abstract of the reference and briefly concluded that the reference failed to teach or to anticipate the limitations recited in claim 30 and ignored any portions in the reference.
	The Examiner carefully reviewed the paragraphs [0062], [0063], [0076] and [0093] of the Farrell et al. reference which clearly teach the limitations of the claim 30. Also, see the rejection to claim 30 as provided above.
 	E/.   In response to the applicants’ arguments stated in the first and second paragraphs, page 11, wherein the Applicants argued as followings:
 	“Atsmon is directed towards “[a] method of providing… See Atsmon, Abstract.
	Atsmon does not show or suggest that which Gross lacks because Atsmon is silent regarding…”

not the Abstract of the reference. Applicants should not simply read the Abstract of the reference and briefly concluded that the reference failed to teach or to anticipate the limitations recited in claims 23 and 25.  Applicants ignored any portions which teach the features, pointed by the Examiner, in the reference. For examples, Atsmon teaches the feature of identifying the person currently speaking during a (video) conference call, detecting a name of the speaker based on voice attributes stored in a library and displaying the name associated with the detected speaker. It is clearly understood that the name is equivalent with “type of content”, voice attributes are equivalent with “context”, displaying the name along with other information is equivalent with “frame” compared to frames of other speakers.

F/.   In response to the applicants’ arguments stated in the last paragraph, page 11 to the second paragraph, page 12, wherein the Applicants argued as followings:
“Ferrydiansyah is directed towards "[a] digital assistant [that is] supported on a local device and/or a remote digital assistant service..., See Ferrydiansyah, Abstract.
Ferrydiansyah does not show or suggest that which Gross lacks because Ferrydiansyah is silent regarding… as recited, in part, by independent claim 21.”

	Since claim 27 was amended with feature of different type of content comprising an avatar, Applicants should refer to the rejection of claim 27 as set forth above. 

G/.   In response to the applicants’ arguments stated in the last paragraph, page 12 to the second paragraph, page 13, wherein the Applicants argued as followings:
“Farrell is directed towards…, See Farrell, Abstract.
Farrell does not show or suggest that which Gross lacks because Farrell is silent regarding…
Further, regarding independent claim 31, Farrell and Gross are each silent regarding…, as recited, in part, by independent claim 31.”

 	The Examiner respectfully disagrees with the Applicants’ argument above. Applicants, again, failed to directly argue the paragraphs cited in the Office Action, not the Abstract of the reference. Applicants should not simply read the Abstract of the reference and briefly concluded that the reference failed to teach or to anticipate the limitations recited in claim 31.  Applicants ignored any portions which teach the features, pointed by the Examiner, in the reference, as discussed in the above rejection to claim 31.
	H/.   In response to the applicants’ arguments stated in the last paragraph, page 14 wherein the Applicants argued the cited reference, Tirpak failed to clearly teach the amended feature “…the action is to join a third party to the video communication session during the video communication session” as amended in claim 33. Applicants should refer to the rejection to claim 33 with the new Chen reference above.

	With all remarks to all Applicants’ arguments above, Examiner has believed that the rejections as set forth in the previous Office Action as well as in this Office Action have been proper and on the merits. Therefore, Examiner has maintained the rejections to the claims.

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.

	Any response to this final action should be mailed to:
		Box AF
			Commissioner of Patents and Trademarks
			Washington, D.C. 20231

		Or faxed to:
			(703) 872-9314 or (571) 273-8300 (for formal communications; 
 			Please mark “EXPEDITED PROCEDURE”)

		Or:
If it is an informal or draft communication, please label 			 “PROPOSED” or “DRAFT”)

		Hand Carry Deliveries to:
			Customer Service Window
			(Randolph Building)
			401 Dulany Street
 			Alexandria, VA 22314







Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
Date: April 2021